European satellite radionavigation programmes (EGNOS and Gallileo) (debate)
The next item is the report by Mrs Barsi-Pataky, on behalf of the Committee on Industry, Research and Energy, on the amended proposal for a regulation of the European Parliament and of the Council on the further implementation of the European satellite radionavigation programmes (EGNOS and Galileo) - C6-0345/2007 -.
President-in-Office. - (SL) I am delighted to be here with you in today's plenary session dedicated to the debate on the Galileo Implementation Regulation.
We are all very much aware of the geostrategic and economic significance that the Galileo programme and EGNOS have for the European Union. However, before I address the text that has been tabled, allow me to mention briefly the decisive events that these two programmes have faced over the past year.
Under the German Presidency, in June 2007 the Council endorsed a courageous decision to discontinue the unsuccessful negotiations on concessions. This initiative was followed by the European Parliament's Resolution expressing strong support for the two programmes to be continued under the auspices of the European Union, and making an unequivocal call for the entire funding to be secured from the European Union's budget.
When later on, in September 2007, the Commission tabled a bundle of proposals which would steer the projects towards 100% funding from the public sector, amongst the proposals was a regulation on implementation. Owing to the agreement reached in November last year between the ECOFIN Council and the European Parliament on a resolution, and a general decision which the TTE Council endorsed a week later, through conclusions regarding the future development of Galileo, we have succeeded in getting the two programmes out of the cul-de-sac and returned them to the public domain.
I am pleased that when they were looking for a compromise on the legal basis so that the Galileo project could be brought to life in its entirety, all three institutions engaged in constructive cooperation. I should especially like to express my gratitude to the rapporteur Mrs Barsi-Pataky, as well as to Mrs Angelika Niebler, the Chairman of the ITRE Committee. The Slovenian Presidency prides itself on having made all necessary efforts to reach agreement during its first reading.
I believe that the result of our negotiations is a balanced text. The text before us specifies the budgeted amount required for the programmes over the period 2007-2013, as well as the management and implementation of GNSS programmes, including the public procurement principles and structure. We have all accepted the responsibility which the European Parliament has towards citizens, as the budgetary authority
In order to facilitate the fulfilment of each task as regards programmes, we have formed an interinstitutional committee for Galileo. The committee will monitor progress in implementing these programmes, the international agreements associated with the two programmes, the preparation of markets, the efficiency of the management structure, and the annual programme review.
Mr President, ladies and gentlemen, I believe that it is not necessary to particularly emphasise the importance of the European satellite navigation programmes to the creation of new jobs and European competitiveness. The two programmes are completely consistent with the Lisbon strategy and other Community policies, and they will enable us to develop and protect European know-how, particularly in the area of applications, which will directly benefit our citizens.
I should like to thank you for your attention and, in particular, for your constructive cooperation in this important European project.
Vice-President of the Commission. - (FR) Mr President, Minister, ladies and gentlemen, clearly this part-session is of major importance. I believe that together we can congratulate ourselves for finally seeing Galileo emerge as a major European project able to be realised.
At the end of November 2007, two major political decisions were made in favour of this major European project. Since then, the European Parliament and the Council, conscious of the need to swiftly adopt regulations relating to the continuation of the EGNOS and Galileo programmes, examined the text of the Commission's proposal with a view to adoption at first reading.
I would like to pay homage to the constructive work of the three institutions, particularly Parliament. Thanks to the efforts of each and all of them, we have made enormous progress in the various tripartite dialogues and are today looking at a draft regulation that satisfies Parliament, the Council and the Commission. The Council, at its sitting on 7 April 2008, under your presidency, Minister, expressed itself largely in favour. It is therefore crucial, ladies and gentlemen, that Parliament also expresses itself in favour today.
I can confirm that the proposal includes financing for programmes in complete accordance with the budgetary agreement reached in November 2007 between the European Parliament and the Council. I should again like to extend my heartfelt thanks to the European Parliament for the major role that it has played in bringing about this result. The text also establishes satisfactory governance of the programmes. It proposes a strict division of tasks between the Commission, the supervisory authority and the European Space Agency, with the Commission being assigned the role of owner and the European Space Agency the role of manager.
The future regulation also tackles the issue of safety and security of systems. This aspect of the programmes, while essential, had not previously been addressed so clearly and satisfactorily. The Commission will from now on ensure the management of the programme with the permanent and valuable support of the Member States, which have the requisite expertise in this matter.
On this point, I can confirm that the Galileo infrastructure is designed to serve the five functions described in the annex to the future regulation. The provisions of the text relating to security in no way affect the scope of this annex. Any amendment that might undermine the civil nature of the Galileo programme should entail a revision of the regulation. We have been conscious of the question of procurement policy. We need both to assess the competencies of the industrial stakeholders in each Member State and at the same time, through fair competition of course, limit the attendant risks of excess and delay.
On the question of fundamental ownership, for the three Community institutions, the regulation provides that the European Community must be the sole owner of all tangible and intangible assets developed under the EGNOS and Galileo programmes.
Finally, provisions relating to committee procedure and the specific framework established alongside the regulation satisfy Parliament's wishes to be kept constantly informed of the progress of the programmes. Naturally, given the role played by Parliament so far, it is clearly preferable and even essential that Parliament, as budgetary authority, is closely involved in the future of this programme. The swift adoption of the text proposed would represent the first stage in governance reform of the programmes. The Commission should table a proposal amending the regulation in terms of the management structures of the European GNSS programmes. We will adapt the regulation to the new authority and supervision roles based on the text that you have negotiated with the Council. I will personally see to it that Parliament is closely involved in this second stage of public governance reform.
Minister, ladies and gentlemen, we are counting on you to support Galileo and to open up the way for effective and swift implementation of this vast Community project. Over the next few months, we will have the chance to cover all of the numerous applications that Galileo might have and, in this regard, an action plan will be unveiled by the Commission. However, for these applications to become a reality, clearly Galileo must materialise. Mr President, thanks to the European Parliament, and thanks to the Portuguese and Slovenian presidencies, Galileo now has, I believe, every chance of success.
rapporteur. - (HU) Mr President, President-in-Office of the Council, Minister Žerjav, Vice-President Barrot, ladies and gentlemen. The European Parliament has given continuous and positive support to the Galileo programme since its inception. In November last year, 2007, the European Parliament, in a bold step, moved the programme out of the doldrums and in December approved the financing for the development of the GNSS programmes from a revised Community budget.
We are now discussing a regulation on the implementation of the Galileo and EGNOS GNSS programmes following a successful informal trialogue in the first reading. Financing, which will be completely from the Community budget, necessitates special responsibility to European taxpayers and the careful regulation that goes with it. This is particularly true for financing, programme governance, public procurement procedures and security. We have learned so much in the past few years, being confronted with so many problems. With regulations, too, we are going down an entirely new road, you could say we are blazing a trail, since this is the first common European infrastructure which is being built up jointly and is under common Community ownership.
Financing - the European Parliament recognises that the development cost of the programme is EUR 3.4 billion, assured by the budgetary authorities. The Commission will also be asked to submit a proposal by 2010 for post-2013 financing, in particular for common ownership commitments. Please note that keeping to schedules and avoiding further delay are pivotal in achieving the financial success of the programmes.
Pricing policy will be determined after detailed analysis of the utilisation stage, bearing in mind that consumers will be getting a good quality service. Management of the programme will be designed for clear shared authority. The Commission is responsible for programme implementation and programme management and will be aided in its work, in committee procedures, by the Programme Committee. The European Space Agency (ESA) is the prime contractor, and it is to be noted that the contractual agreement between the Commission and the ESA will be a pledge of the programme's success. After long debate, the GSA (the European GNSS Supervisory Authority) will oversee programme security.
The European Parliament, the Council and the committee recognise that new forms of cooperation must be found, in order for the programme to succeed. In future, in line with the declaration in the Annex we will jointly follow the progress of implementation of the programme quarterly, in the Interinstitutional Panel, and the work programme will be reviewed annually. The regulations on public procurement procedures were an important part of the November rapporteur's report, and the key elements have been incorporated into the Council proposal. We are in complete agreement with the latter. With the Galileo programme we have hopes of new technology, development, new business opportunities and work, and we particularly stress the opportunities for small and medium-sized enterprises in all 27 Member States. The regulations provide for this.
Parliament's negotiating delegation, under the chairmanship of Angelika Niebler, ITRE Chairwoman (Committee on Industry, Research and Energy), and with the participation of shadow rapporteurs and representatives of opinion-giving committees, submitted the text approved in the first reading as part of the informal trialogue to the ITRE Committee. The ITRE Committee approved it unanimously. We now submit these regulations to the European Parliament in plenary. Finally, I am grateful to the Slovene Presidency for its commitment to the programme, to the Commission for its expert work, and to my colleagues for their support, which has made agreement possible. Thank you.
Mr President, on behalf of the Committee on Budgets, let me for my part express satisfaction with the result we have reached. This of course promises to be an anomaly: usually the Committee on Budgets is called on to find the money for a specific programme, but here the reverse has been the case. We had already found the money, and we were trying to determine the structure of the programme. After sitting for some 40 days in talks with the Council, we finally succeeded.
The final approval of Galileo, in my view, demonstrates three important facts. Firstly, just when Europe is accused of having no ambitions of being in turmoil, our willingness to find the resources for such a technologically ambitious plan proves that the EU can more than answer its critics when it comes to benefiting citizens and business.
Secondly, as Commissioner Barrot has pointed out, without the European Parliament there would have been no Galileo. The European Parliament has played a key part in negotiating with the Council over finding the resources, particularly in view of the private sector's failure to commit funds, in contrast to earlier promises.
Thirdly and finally, we now have a programme funded entirely by the Community. As this is a programme backed exclusively and solely by the European taxpayer, it places special obligations on the European Parliament, and on the managers of the programme, who are the European Commission, the ESA and the Galileo Supervisory Authority.
We will not shrink from this responsibility. Until 2013 we will monitor the management of the programme very closely. A great deal of money is involved, so our responsibilities are particularly onerous.
Thank you very much, and I congratulate all those who have worked to achieve this highly satisfactory result.
draftsman of the opinion of the Committee on Transport and Tourism. - (DA) Mr President, as draftsman of the opinion of the Committee on Transport and Tourism, I would also like to express my considerable satisfaction with the result that we have achieved today. In the future, Galileo will ensure more effective, secure and environmentally sound transport. For all modes of transport by road, rail, air and sea, this system will facilitate better management and control. This applies to private enterprises, to the authorities and to better information for us as citizens.
Many people have asked: why do we need Galileo when we already have GPS? However, we only have GPS on loan. The EU has no control over the technology; as satellite navigation is becoming pivotal to our society, the EU should have both its own infrastructure and extensive knowledge and expertise. As we are now sending this EUR 3.5 billion of EU taxpayers' money out into space for Galileo, we must ensure that it achieves the desired results. Therefore, it is important that Parliament has an influence on future processes.
I would like to thank Mrs Barsi-Pataky for the excellent cooperation on this report. I would also like to thank Mr Schinas and the Chair of the Committee on Industry, Research and Energy, Mrs Niebler, for their good cooperation and for the fact that we have worked as a team during the negotiations. I would also like to thank Commissioner Barrot for his contribution in tying up the loose ends. Last but not least, I would like to congratulate the Slovenian Presidency on the excellent result that we have achieved.
on behalf of the PPE-DE Group. - (DE) Mr President, President-in-Office, Commissioner, ladies and gentlemen, today is a good day for Europe. We are giving the green light to one of the most important EU projects - the Galileo satellite navigation system. Like the previous speaker, I would also like to begin by saying a sincere thank you, thank you to our rapporteur, Mrs Barsi-Pataky, and to the Members of the Committee on Budgets and of the Committee on Transport and Tourism for their excellent cooperation. I think that as Parliament we have worked very well together on this dossier and, together with the Council and the Commission, have achieved a really good result.
Whether we need a European satellite navigation system has been discussed on many occasions. Mrs Jensen has been addressing this. We still have the American GPS, the Russians have GLONASS, and the Chinese are setting something up. This does indeed show that we also have to invest our own European satellite navigation system. We must have this technology in Europe.
We need the know-how in order to build systems such as these independently in Europe and we also have to do something for the owners of our medium-sized enterprises, for small and medium-sized enterprises, which will then, if the infrastructure has been set up, benefit from this by developing the applications in many sectors, to which we perhaps do not give much thought at all today: in the logistics sector, in the road haulage sector, in maritime, rail and air transport and in the security field. There are so many applications and I hope that we have done some good preparatory work today on behalf of the owners of our medium-sized enterprises.
Galileo has a long history. I do not want to repeat it; I would merely like to emphasise that Parliament is backing the Galileo project all the way. Last year we secured the funding on the European tax revenue and with tomorrow's vote we shall be making an important contribution to ensuring that the project management runs smoothly here, that the management process is transparent in design and that we as Parliament, as co-legislators in Europe, are involved in the further development and management of this project.
on behalf of the PSE Group. - (DE) Mr President, Commissioner, Galileo could also be subtitled 'The Neverending Story'. I hope this subtitle will no longer be an issue after today's discussion and tomorrow's vote. The neverending story is now becoming reality.
I should like to thank Mrs Barsi-Pataky specifically for her helpful cooperation, not only in the trialogue negotiations, but also in recent years. She has always been a fair partner and we have found reasonable and sound compromises. Thank you also, of course, to the Presidency and specifically to the representative of the Presidency, who has been conducting the five trialogue negotiations with us. A highly competent, committed woman who, it is safe to say, had quite simply - I suspect - not found this compromise in the Council.
My group, the Socialist Group in the European Parliament, has always backed the Galileo Project and we are now also backing the result that has been established. I can assure you that there will be no dissenting votes tomorrow from our group and we shall all be voting in favour of it. We must also register the fact - and I would ask you to register this just once more, and it must not appear in the Minutes - that some of the German representatives had to lead the battle with their own government in order to get this going. Mrs Niebler is smiling because she knows what I am talking about.
We have managed with this regulation to define clear structures, to find clear responsibility between the Commission, the Supervisory Authority and the ESA. We have the Interinstitutional Panel, on which the European Parliament, the Council and the Commission have witnessed the progress of this project. We shall be meeting four times a year until 2013 and we all assume that 2013 is a date that we shall likewise be keeping to, and that we shall also be keeping to the budget of 3.4 billion, otherwise it will become difficult to argue.
Galileo is - as my fellow Member Mrs Niebler has just stated - not only a satellite navigation system, which enables some citizens perhaps to arrive more quickly at their destination. Galileo is an important technological development for us in Europe and we must maintain our know-how in astronautics, in navigation technology and in electronics. It is therefore important for us to carry out this project here.
It is now particularly important that the Commission finalises the call for tenders before the summer. This will be a very difficult task. There will be a decisive settlement. We must give the industry a second chance and the industry must grasp this second chance. I hope that the industry representatives know what is in store for them. We cannot afford a second failure as a result of industry difficulties. I am very anxious about the proposal, the Commission's action plan and above all about the financial perspective from 2014.
Let us in conclusion together assert once again: the PPP is therefore not ultimately washed up. As from 2013/2014 we shall be able to apply the PPP again when using the model. I would not now want to write the PPP off entirely.
on behalf of the ALDE Group. - (FR) Minister, Commissioner, rapporteur, ladies and gentlemen, for experts in the aerospace sector, the name Galileo may conjure up not only an Italian astronomer, but a US space probe designed by NASA to study Jupiter and its dunes, due to be launched on 18 October 1989 from the Atlantis space shuttle. This launch was significantly delayed following a freeze on shuttle flights after the Challenger accident.
Ultimately, the success of the Galileo mission within the Jupiter system was spectacular. There are similarities with the European Galileo programme. The programme has experienced setbacks. However, I hope that our programme will prove just as successful. What I hope for above all is that from now on, the name Galileo will be associated with the success of the European programme.
Thinking back to the difficult times linked with the failure of the public-private partnership, we need to join forces to get this project off the ground. The European Parliament wanted to learn from the mistakes of the past and to assume its responsibilities as joint budgetary authority. The fact that the European Parliament has finally agreed to keeping a supervisory authority seems important. Expert supervision is in fact necessary, particularly because the Galileo programme is a first for the European Union.
This is the first time that the European Union has invested in its own infrastructure. The European Commission will be owner and the European Space Agency will be manager. These responsibilities must be clearly defined and allocated, but also properly monitored. Since Parliament is closely involved in the project, it seems only right that it should be involved in supervising the programme. Therefore, I welcome the creation of this Interinstitutional Monitoring Group, which will be composed of representatives from Parliament, the Council and the Commission, and will allow each institution, particularly ours, to take ownership of the project. The project must succeed. The credibility of the European Union on the international stage and, more importantly, with its citizens, depends on it.
To achieve this, I believe that the ESA must rely on the network of European experts, surround itself with the necessary expertise. It will be a case of coordinating the companies building the various parts, to ensure the system's safety and to control costs.
I would like to take the liberty of mentioning a personal view concerning the military use of Galileo. The European Parliament has been forced to severely curtail the possibilities of military use. This is a shame, although perhaps once the programme has matured, it will show that there is a place for careful military use of this tool. Galileo made scientific advances, but also indirectly brought about progress in philosophy and other areas of thinking. Galileo will have huge implications in terms of application, in terms of the independence of our continent, but also in terms of the commitment of the Union.
on behalf of the Verts/ALE Group. - (ES) Mr President, I would like to thank Mrs Barsi-Pataky for having such an open attitude, including all those of us who have participated in the process.
The last Galileo project, with private investment, failed, and we are now looking at a project that has solely European funding. This means greater social responsibility for the project.
In this respect we can welcome the fact that Galileo is committing to offering a high-quality service at fair prices; fair prices, to ensure that the public investment benefits citizens, so that they do not have to pay twice for the future services.
Something else that is very positive is the fact that Galileo will have to be interoperable with the current United States GPS system; that it is learning from this line of interoperable services.
It is also important that protection of personal data and the right to privacy are technically incorporated into Galileo. In short, Galileo has a new lease of life. We hope to take advantage of this opportunity to offer useful and innovative services to all the people of Europe.
on behalf of the GUE/NGL Group. - (CS) Commissioner, ladies and gentlemen, as a shadow rapporteur I am very glad that we have solved the main problems that were hindering the implementation of the Galileo system. I would like to stress the importance of the contribution by Mrs Barsi-Pataky, whose expertise and diplomatic tact helped to negotiate the renewed referral. I am saying this too as a participant in the trialogue with the Council and the Commission that was led, in my opinion with great success, by Mrs Niebler on behalf of Parliament.
This is not my first time speaking here about Galileo. Like before, I do not deny that this is a project that is not only ambitious and costly, but also - or exactly for that reason - controversial for several of my colleagues in my group. Drawing on my experience with cosmonautics, I myself am still convinced that we in Europe are going in the right direction. However, the best argument in favour will definitely be for Galileo to function as quickly and as successfully as possible. After the attempt to rely on a consortium of private companies had failed, a prudent solution was eventually reached. Were we in Europe expected to deprive ourselves of the chance to be at the cutting edge of technology? Were we supposed to say no to the possibility of an increase in manufacturing productivity, enhanced safety of all types of transport, fuel savings, faster handling of industrial and other disasters, and other advantages that Galileo offers? I am convinced that the answer is no.
The text in question also provides answers to frequent questions, for example on protection of personal data and privacy, or on guarantees of fair economic competition. It also refers to small and medium-sized enterprises, which should be awarded at least 40% of subcontracted work. Galileo is not cheap but on the other hand it should provide approximately 140 000 new jobs in the EU Member States. I am convinced that when Galileo is up and running, the private sector will come back and will also want to profit from the project. In conclusion, I have already invited the authority that manages Galileo to visit us in Prague. We are still interested and the invitation still stands. The Czech Republic, one of the smaller countries in the Union, sees the Galileo project as an opportunity for the future.
on behalf of the IND/DEM Group. - Mr President, let us be honest. The EU satellite radio navigation programmes are an unmitigated disaster. The private sector has been quick to spot the pig in a poke and has shown Galileo a clean pair of heels. But is the EU prepared to accept the obvious and abandon the project? No, far from it. Instead, we have this report, which advocates not only that the project should go charging ahead, but that the European taxpayer should pick up the entire cost. It asks for, in this case, a massive increase in the budget, from GBP 120 million to GBP 715 million. In other words, we are seeing the beginning of an open-cheque-book situation for this shameful project.
The United States has its own satellite system, GPS, and therefore the EU must have one as well; this is the guiding principle behind Galileo. It is kindergarten policy-making which defies common sense, has no credible economic justification and is morally and environmentally corrupt.
This institution spends a great deal of time discussing the environment and bringing forward hair-shirt measures designed to force people living in Europe into a kind of permanent guilt-ridden existence over their carbon footprint. Yet here we are pushing forward a project whose impact on the environment will be almost beyond calculation. Has anyone stopped to consider the carbon footprint of launching into orbit the 30 satellites required by the Galileo system, which will require the burning of massive amounts of rocket engine propellant? The EU's environmental credentials are already highly questionable, because of the depredations of the CFP and the CAP, not to mention the unnecessary provisions of Parliament's two buildings, here and in Brussels.
I call upon all Members here today, especially those who see themselves as environmental warriors, to examine their conscience and to oppose this colossal white elephant. We do not need to duplicate facilities already available from the American GPS, and we certainly should not inflict so much unnecessary carbon pollutant upon this environment.
(SK) To begin, allow me to thank the rapporteur, Mrs Barsi-Pataky, who has long been active in this area and has made a considerable contribution to the joint decisions and agreements on the successful implementation of the Galileo programme.
In my speech I would like to stress two important aspects that are vital for the successful implementation of the European satellite radionavigation programmes. I very much welcome the joint agreement and the decision on the budget for these programmes and the fact that additional funds were found after the Public-Private Partnership model of financing the Galileo programme had fallen through. I think that this was a very responsible and rational decision by all the European institutions. We saw this as a very positive development in our Committee on Industry, Research and Energy and in plenary.
I think that the European Union must, using its public resources, participate in such programmes and in the development of this sector, which has significant potential for the development of new services with high added value, which are needed in almost all areas of society.
The second aspect in the implementation of the programmes is the procurement process during the Galileo development phase. Here, too, I want to express my satisfaction with the proposals for a balanced participation on all levels, including the participation of small and medium-sized enterprises in all Member States.
Equally, the division of the procurement of infrastructure into six main work packages, as well as a number of additional work packages, will give more suppliers the opportunity to participate in public procurement, which can only enhance the entire implementation process.
I want to take this opportunity to call on all the relevant institutions, at both European and national level, to launch a high-profile promotional campaign to ensure that all the relevant stakeholders are involved both during the development phase and once the Galileo system is operational.
(FR) Mr President, I am one of those who was present at the start of the Galileo project, and so I am perhaps rather better placed to gauge the extent of the delay. I believe that this project has two inherent defects.
Firstly, it is the first major Community project of industrial interventionism. It has not been easy to persuade people that the EU could own a satellite navigation system, and it therefore took a long time to obtain a political consensus. Secondly, the business plan could not be how it was imagined initially, simply because GPS, our major competitor, is free and is fully financed by the US government.
We needed to overcome these two initial problems and take stock of the situation, spurred on by the Slovenian presidency and by Mr Barrot, before establishing a remarkable consensus between the three institutions. This tripartite dialogue has brought us to a point where we now have a document and a text. Tomorrow will see the launch of Galileo, before the second satellite is launched on Saturday from Baikonur.
(DE) Mr President, there is a great deal of euphoria regarding Galileo. However, there are two enormous downers.
Firstly, the high costs, which EU taxpayers are taking on almost exclusively in the meantime. The talk is of at least EUR 3.4 billion, but it will certainly be even more.
Secondly, the foreseeable military use of Galileo. Galileo has always been promoted as the civilian alternative to GPS. Its exclusively civilian use has even been agreed by contract. Funding now being planned in the EU budget does not allow any military use according to the contracts in force. Some are therefore waiting for the Treaty of Lisbon, which would make this possible, but which will hopefully be rejected by referendum in Ireland. Military use was planned long ago, however. Here we are hoping for funds to be made available for Galileo from the armaments sector. The fourth function of Galileo, to offer a public regulated service, is obviously planned as a dual use for military operations, just as for the police, coast guards and intelligence services. Please say something about this!
Nobody needs a second military satellite programme unless it is used for EU geostrategic and military interests. Therefore, Galileo should simply be a civilian project.
(SL) It would be difficult to find a European programme which would pursue the objectives of the Lisbon strategy as well as the activities within the framework of the European Global Navigation Satellite System do. These include research and development work in the area of highly sophisticated technologies, creation of new possibilities for the young, new and better jobs, development of enterprise, and I could go on...
The implementation of the system is so demanding that no Member State could carry it out on its own. This is precisely where the added value of European integration is clearly evident. Also, implementation of the system provides Europe with greater independence, as well as a competitive advantage.
Until only recently, the project was practically buried because of the difficulties with funding. I therefore congratulate Etelka Barsi-Pataky, the rapporteur, and the head of the European Parliament's negotiating team, Angelika Niebler, who did an excellent job. I would also like to congratulate the Slovene Presidency of the European Council for the latter's agreement with Parliament.
However, implementation is now running several years late. I would wish for the next stages, involving concrete activities, to be completed as soon as possible, and I appeal for this to be the case. The purpose of the system is performance of the most demanding and diverse applications. I know that in some Member States the feasible applications are already part of existing political strategies. In Slovenia, for instance, an action plan for free-flow tolling has been adopted, and I hope that we shall use the European satellites rather than those of other countries for this purpose.
Finally, we also have to establish a Supervisory Authority and its headquarters. The Member States should remember the Council decision of 2003, and they should award the Authority's headquarters to one of the new Member States that have no European institutions as yet. One such candidate is Ljubljana, the capital of Slovenia. This candidate's proposal has substantial support and, in the hope that it will be successful, it has been carefully and thoroughly prepared.
(ES) Mr President, the truth is that today we should congratulate ourselves as Europeans, as we have had the good fortune to have been able to successfully complete such a symbolic project as Galileo, which makes the desire for European improvement in all areas, including space, transport and communications, more visible. It is also a platform for multiple services in the future that now we can only imagine.
I would like to congratulate and thank Mrs Barsi-Pataky, the rapporteur, for her will to help launch it and to ensure its continuation through monitoring, through this interinstitutional group that I think is a very positive innovation which maybe can be adopted for other matters.
I would especially like to congratulate the Commission and its vice-president, Mr Barrot, for his tenacity and his timely outbursts of anger, which have undoubtedly helped to overcome significant financial obstacles as well as national reservations and selfishness.
Finally I would like to acknowledge the Slovenian Presidency, and through it the Council, which has also helped to achieve this and to come to an agreement, and also the people of my country, the Spanish, as we have a great deal of faith in this project and a desire to be able to contribute all of our energies and abilities to it.
All that remains is to ensure and guarantee that what has been agreed, and what Parliament will vote on tomorrow, will be applied, and once again I am reminded of the group that Mrs Barsi-Pataky has started.
The Council representative, Mr Žerjav, has told me that he must leave us before 6 p.m., and because of this he has asked if he may speak. I am not clear what kind of speech this will be, as normally a Commissioner and the Council would have the privilege of summarising the discussion, and this discussion is not yet over. Nevertheless, I have a duty to allow the Council representative to speak, and I am hereby doing so.
President-in-Office. - (SL) Allow me to express both my sincere gratitude for your constructive debate and my apologies for leaving this session early because I am returning home.
In conclusion, with your permission, I should like to remind you that the Galileo project is the subject of public scrutiny. The success of the European GNSS systems does not involve only Europe; the results will also be evident on an international level.
I agree with you that this is the first joint European structure, so we must not waste any precious time, and we must give the green light to urgent implementation of these programmes. We are aware that adoption of the Implementation Regulation is an important step towards realisation of the Galileo project. That is why a lot of collective work is ahead of us, and we believe that we shall be as successful in the future as we have been in the past.
(DE) Mr President, I wish to drop a few more flies into the ointment. After the major crisis we now have a good and balanced proposal for a regulation, which in my view will secure the construction phase. To do this, however, we should not run over the agenda. The project has been put back five years, with the operating phase planned to begin in 2013. Our industrial policy strategy is therefore failing, as regards being ahead of GPS 3 on the market with Galileo and setting the standards worldwide. I therefore believe that we still need a detailed analysis of the crisis the Commission itself has created, because we have to learn from the breakdown of the PPP model, since another PPP model is available with Caesar.
We now no longer have any competitive edge with Galileo, so marketing the system is clearly becoming more difficult. For this reason we must have a discussion in sufficient time about the public costs of the operating phase after 2013 and we should concentrate on how we can establish publicly funded systems for Galileo such as tolls, eCall and Caesar. Finally, we are now already in need of a programme for the combined use of Galileo and GPS signals. We have to concentrate on this because therein lies the added value.
(The President cut off the speaker)
(ES) Mr President, I am among those who think that today we should congratulate ourselves on the determination with which the Community institutions have overcome the ups and downs of the project; finally we are in a position to start planning the deployment phase of Galileo with certainty.
We also welcome the efforts made to ensure that participation in the programme is as broad as possible. Having said this, I would like to highlight something essential: the civilian nature of the project, which is an essential condition for ensuring transparency in operations.
The independence of the system will enable the services offered to users to be certified and will provide guarantees of its quality, which are prerequisites for developing a wide range of new commercial applications that offer great opportunities to our small and medium-sized enterprises, and that also have great environmental and social potential: navigation for the blind, planning the most accessible route for wheelchair users, etc. etc.
(FR) Mr President, like EGNOS, the Galileo programme symbolises the spirit of Europe: to join forces so that together we can go further.
More than any other project, Galileo reflects Community spirit rather than national egos. The idea of funding based on national contributions, albeit even partially, was not a good idea. Fortunately today this argument has been settled in favour of complete financing from the Community budget.
I would like to thank the European Commission for finding an alternative solution in the absence of an agreement between companies, and for working on a proposal to allocate contracts in a way that would federate all the member states and the European Parliament.
Today, we finally have financial transparency. It is fortunate that our institution and the Council are ready to agree without delay. The scientific community and workers in the aerospace industry - and I have encountered many in my own region of Toulouse - are expecting great things from us. Let us not disappoint them.
(FR) Mr President, (inaudible) Galileo, the first Community infrastructure, requires all stakeholders to share the same goal: success.
This challenge confirms the need for this support, not that we needed confirmation. Compared with its rival GPS, a series of setbacks have unfortunately impeded progress until now. With this amended report, we will arm ourselves with the tools for success based on a joint decision. Our new goal when building this global navigation system must be to look beyond the complexity of the regulations, the new architecture, clarified responsibilities and new governance.
Doing this could avoid adding to the existing five-year delay. We have a collective responsibility to monitor its actual application and to engage in and instigate market capture by aiding its development. The electronics and software industries have everything to gain from the success of a radio navigation system. Ensuring that it takes precedence over the existing system will be a tough battle.
(CS) Ladies and gentlemen, allow me to concentrate on the question of the site of the headquarters of the Galileo European GNSS Supervisory Authority. My answer is that the Czech Republic is the best-prepared country and, in addition to that, it is a Member State in which no European agency is yet based. Prague is strategically placed in the heart of Europe and the building suggested for the new headquarters currently houses the Ministry of Informatics in the former military zone in Klecany. Apart from that, the Czech Republic is a country that has a high level of security and whose science and research is at least comparable to the developed countries of the European Union. A project researching four applications of the system to railways, roads, airports and the transportation of dangerous goods has been up and running in the Czech Republic since 2001. The Czech Technical University in Prague is coordinating a project on a ground receiver, which would be compatible with both the American and the Russian navigation systems. In addition to that, Prague is also a well-established and beautiful European congress destination.
(PL) Mr President, the Galileo programme is finally ready. It is a strategic tool for the future of the European Union in view of its contribution to such important aspects of integration as research and innovation, European space policy and European foreign and security policy. It is a powerful tool that will enable the EU to play an important role in the international arena.
As regards the draft presented today, it should be remembered that Parliament introduced a very clear division of tasks and established the distribution of responsibility between the European Commission, the European Satellite Navigation System supervisory authority and the European Space Agency. The Commission is supposed to be responsible for project management only, while all actions and tasks undertaken by the GSA and ESA are to be implemented outside the scope of the Commission's competence.
Furthermore, Parliament has made it very clear that in future no delays will be tolerated, and the setting up of the Galileo Interinstitutional Panel will contribute to this. In considering whether to support this proposal, Parliament must bear in mind that establishing a satellite radionavigation infrastructure will exceed the financial and technical potential of the Member States, which is why it is a Community action.
(DE) Mr President, I should like to join my fellow Members who have specifically commended Commissioner Barrot and our rapporteurs Mrs Barsi-Pataky and Mrs Niebler for their staying power.
We need a functioning Galileo system as soon as possible and, what is more, our own European system. We have dozens of tasks that we want to handle with this system. We want to control our traffic flows more effectively, whether on the road or on water, and we also want to organise our air traffic in such a way that we save as much energy here as possible through better organisation, thus doing what is sensible to slow down climate change.
Against this background, every month in which we speed up is an advantage for us all. We should therefore be proceeding along this path in a more concentrated fashion.
(DE) Mr President, I think the European Union is on the right lines with this system. We must also, however, take very critical account of the concerns that Mr Pflüger, for example, has expressed. We have to find out as a matter of principle which dazzling array of satellite navigation systems are currently in operation and how dependent we have already become on the United States in this area. It will therefore be good when we are able to compare this with something.
It is particularly good and important that this system is being adopted on a massive scale when imposing tolls on heavy goods vehicles and when shifting traffic flows from road to rail because there are so many possibilities associated with it. We can impose tolls according to the number of kilometres travelled or according to types, or we can impose tolls uniformly for the whole of Europe. I think it is important for transport in Europe and important for us all.
Vice-President of the Commission. - (FR) Mr President, evidently the text that you will be adopting will allow the European Union to meet the challenge of developing one of the major technologies of this century.
Mr President, I would particularly like to thank everyone who contributed to this success here in Parliament. Firstly, I would like to thank Mrs Barsi-Pataky who, on the committee chaired by Mrs Niebler - and I also thank Mrs Niebler for her decisive role in the conclusion of the tripartite dialogue - never stopped believing in Galileo while continuing to set high standards.
I would also like to thank the Committee on Budgets and Mr Böge, who is not here today. Mr Skynas was rapporteur though, since at the time we needed Parliament's support to secure funding.
Mrs Jensen, thank you for being such an ardent supporter of Galileo on the Committee on Transport and Tourism. As Mrs Niebler said, this is a good day for Europe.
Mr President, I cannot reply to all the speakers. I have listened to them carefully, I have taken notes. What I would like to say is that we must now approach our SMEs in all of the Member States so that these preparations can be implemented and we can finalise Galileo's applications. I will have the chance to return before you to describe all of these applications, which include transport as well as civil protection. In any event, Galileo will be much more effective than the current GPS.
I would also like to reiterate my ambition to bring the Interinstitutional Monitoring Group into being, which is another way of galvanising our institutions on this project.
I would now like to tell you a bit about the work that awaits us. Thanks to the EP vote, we now have a budget, a legal basis, clear governance and a procurement plan. This plan was not easy, since the aim was to divide the work between all the major aerospace companies in our Member States, while at the same time organising the subcontracting that many of you quite rightly called for. Our SMEs must also be involved in the construction process. This is why we set aside 40% for subcontracting in the procurement plan.
The Commission will sign an agreement with the European Space Agency. We hope that this will be done before the summer and that we can issue calls for proposals for the six main work packages which have been identified. We would like to be able to sign contracts at the end of the year, so that construction can start on the satellites and the satellite system as soon as possible after the start of next year. The construction of the remaining 26 satellites will take between two and three years. It will then be another one or two years before the launch. Therefore, the Galileo roadmap needs to be very carefully followed.
I must say that the engineers and technicians are working very hard. As Mr Savary said earlier, I am pleased to announce that the second Galileo satellite, Giove-B, will be launched from a Soyuz launch vehicle in Baikonur, Kazakhstan, at 0.15 a.m. this Sunday, 27 April 2008 (4.15 a.m. local time). Giove-B is already in Baikonur, where it will undergo final testing before launch day. The satellite should be placed on its final orbit around seven hours after the launch, and it will be controlled directly from the Fucino Control Centre in Italy. We must all hope that Giove-B will be as successful as Giove-A, particularly as Giove-B has all the technology in place.
Mr Remek, allow me to thank you for being here, because you know what there is in space.
I have thanked Parliament extensively, but these are not hollow gestures, believe me. I really feel that, if this European project sees the light of day, Parliament will have made an effective contribution. Therefore, I thank you again. Together we will make Galileo succeed.
(HU) Mr President, I cannot emphasis enough that European engineers and developers have carried out outstanding work and, as the Vice-President announced, we are awaiting the launch of Giove-B. The European Commission in the person of Vice-President Barrot brought a new proposal for an intensive one-year programme to the table for discussion, and the European Community implemented a new structure and promised the necessary funding. The Galileo programme is ready for its new START, in other words, the project has reached an end. More specifically, we still have many difficult tasks ahead of us. I would emphasise that the GNSS 'made in Europe' programme has not been carried out simply in the interests of one or another Member State or one or another industrial concern. In the implementation of this programme, this must always be borne in mind. And finally, Mr President, if you will permit me a personal comment - when the Galileo programme was launched, Hungary, where I was elected in 2004, was not yet a member of the EU, and neither was Slovenia. I am therefore particularly happy that we are cooperating in the new launch on the 27th. Galileo is a very important step in the creation of a strong Europe. Thank you.
The debate is closed.
The vote will take place tomorrow.
Written declarations (Rule 142)
in writing. - (PL) As a witness to and participant in the lengthy process of agreeing the financial basis of the Galileo programme, I am following with interest the steps being taken by the European Union to implement this programme. The method of funding, which constitutes a major departure from the original principles, increases our joint responsibility for the success of the programme. The public-private initiative ended in fiasco. We are responsible for the sensible utilisation of European taxpayers' money, without any risk-sharing with the private sector.
This is why the project management system is of such importance. It is appropriate to have a clear statement, as contained in the draft report, that the European Community is the sole owner of all tangible and intangible assets created under the aegis of EGNOS and Galileo. Matters are, unfortunately, moving at a slow pace - 11 years have passed since the European Commission presented its first communication on a European satellite navigation system. Delays have certainly multiplied the cost of this programme and increased the risk to its competitiveness through the appearance of other initiatives on a global scale. The world does not stand still!
The purely Community and public nature of the programme justifies the European Parliament's claims, because of the democratic mandate it holds, for the strengthening of its controlling and operational influence in the preparatory and implementation phase of the Galileo system.